Title: From James Madison to John Graham, [ca. 1 August 1816]
From: Madison, James
To: Graham, John


        
          Dear Sir
          [ca. 1 August 1816]
        
        I return the papers sent with yours of the 29th: except the letter from E. Lewis, which goes to the Treasy. Dept. If Mr. B. has no more power than to receive proposals, I sd. have supposed his object in an interview wd. have been simply to ask for them, with an assurance of the General disposition of his Govts. to receive them favorably, and that the uncertainty or misconception occasioned by his remarks would have been prevented. I have stated to Mr. M. the grounds occurring to me, for a tacit or express arrangement as to the Lake armaments; an essential one being an

immediate discontinuance of equipments & preparations. As this already exists on our part, it wd. be sufficient to give an order to that effect on the other. If even this can not be done by Mr. B. and must be negociated across the Atlantic, the B. augmentations going on in the mean time, I see nothing in the transfer of the business to Mr. B. worth the taking it from Mr. A. The delay is certainly not diminished, and the “general disposition” of the P. R. could have been as promptly expressed, or rather repeated to Mr. A. as conveyed thro’ Mr. B. The views of the B. Govt. I am willing to believe are candid, but the course it has taken if it proceeds with its equipments, would tempt a different construction. I hope Mr. B. will yet be brought to have them suspended.
        I am reading some Spanish official documents sent by Mr. Dallas. The date of the last is in Decr. 1814. They sanction all the accounts from other sources, of the extreme jealousy & hatred of us prevailing in the Spanish Court; and prove that after the fall of Napoleon, there was a project entertained, for taking advantage of our war with England, and the expected succour of the latter to Spain, to settle all territorial matters with the U. S. according to Spanish wishes.
        We have had here as with you, fine rains with somewhat of the other desideratum, warm weather. There is however a return of cold, after hurricanes, & destructive showers of hail in spots. In some instances the corn and tobacco have been totally demolished by the latter. Cordial respects
        
          James Madison
        
      